 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3    UNITED STATES OF AMERICA,
                                                         Case No. 2:20-cr-00293-APG-NJK
 4                           Plaintiff,
                                                         ORDER OF DISMISSAL OF THE
 5
                  vs.                                    INDICTMENT WITHOUT PREJUDICE
 6
      CHARON DEVANTE CHRISTY,
 7
                            Defendant.
 8

 9          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

10   Court, the Acting United States Attorney for the District of Nevada hereby dismisses without
     prejudice the charge brought against defendant CHARON DEVANTE CHRISTY contained in
11
     the Indictment in case number 2:20-cr-00293-APG-NJK.
12

13                                                       Respectfully submitted,
                                                         CHRISTOPHER CHIOU
14                                                       Acting United States Attorney

15                                                       /s/ Brett Ruff______
                                                         BRETT RUFF
                                                         Assistant United States Attorney
16

17
            Leave of the Court is granted for the filing of the foregoing dismissal of the charge
18
     brought against defendant CHARON DEVANTE CHRISTY contained in the Indictment in
19   case number 2:20-cr-00293-APG-NJK.

20                7th
     DATED this _______          May
                        day of __________ 2021.
21

22                                              __________________________________
                                                HONORABLE ANDREW P. GORDON
23                                              UNITED STATES DISTRICT JUDGE
24


                                                     3
